Citation Nr: 0333125	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  00-21 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from March 1970 to February 1972 and from 
December 1990 to May 1991.  He also had service in the 
National Guard from which he retired in August 1994.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.


FINDINGS OF FACT

1.  Hypertension was first manifested in 1996, more than one 
year after his separation from service.

2.  Hypertension is not proximately due to or chronically 
worsened by the veteran's service-connected PTSD.

3.  The evidence does not present a question of such medical 
complexity or controversy so as to warrant the opinion of an 
independent medical expert. 


CONCLUSIONS OF LAW

1.  Hypertension is not the result of disease or injury 
incurred in or aggravated by service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2003).

2.  The criteria for secondary service connection for the 
veteran's hypertension have not been met.  38 U.S.A. §§ 5102, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 
3.310(a) (2003). 

3.  The criteria for requesting an opinion from an 
independent medical expert have not been met.  38 U.S.C.A. 
§ 7109 (West 2002); 38 C.F.R. § 20.901 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  That law 
also eliminated the concept of a well- grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that the VA cannot assist in the development of a claim that 
is not well grounded.  38 U.S.C.A. § 5107.  

In August 2001, the VA published final regulations 
implementing the VCAA.  66 Fed. Reg. 45620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326(a)).  

By virtue of information sent to the veteran in the Statement 
of the Case (SOC); Supplemental Statements of the Case 
(SSOC's); and a letter, dated in February 2001, the veteran 
and his representative were notified of evidence necessary to 
substantiate his claim of entitlement to service connection 
for hypertension.  Indeed, the SSOC, issued in February 2003, 
sets forth the provisions of 38 C.F.R. § 3.159.  Those 
documents informed the veteran of what evidence and 
information VA would obtain for him, with specific references 
to such materials as government reports and medical records.  
They also explained what information and evidence the veteran 
needed to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  38 C.F.R. § 3.159(b)(1).  

In a decision issued on September 22, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated a portion of the regulations, holding that they 
were inconsistent with the statute.   The Federal Circuit 
noted that the statute granted the veteran a one year period 
to respond to a VA request for information and/or evidence 
(38 U.S.C.§ 5103(b)(1)), while the regulation provided a 30 
day period to respond to such a request (38 C.F.R. 
§ 3.159(b)(1)).  The Federal Circuit found that the response 
period provided in the regulations was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the one-year response period provided in the 
statute.  Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003)

In the case now before the Board of Veterans' Appeals, the RO 
gave the veteran only a 60 day period to respond to its 
February 2001 letter.  However, the development of the claim 
continued for longer than one year following the February 
2001 letter, and the veteran was aware of the ongoing 
development.  For example, in June 2002, the veteran was 
scheduled for a VA examination, and in April 2003 he was sent 
a letter informing him that he could request a hearing or 
send additional evidence to the Board of Veterans' Appeals.  
Because the veteran had opportunities to present evidence and 
argument in support of his claim for more than a year after 
February 2001, the veteran was not disadvantaged as a result 
of the misleading information in the VCAA letter.

The RO has made efforts to obtain relevant records adequately 
identified by the veteran.  For example, in June 2000, the RO 
requested that the National Personnel Records Center (NPRC) 
furnish copies of the veteran's service personnel records.  
In February 2001, the RO requested records reflecting the 
veteran's treatment at the VA Medical Center (MC) in 
Louisville, Kentucky.  In April 2002, the RO requested that 
the NPRC furnish copies of the veteran's service medical 
records.  

The following evidence has been received and is potentially 
applicable to the veteran's appeal:  his service personnel 
records; his service medical records; records reflecting 
private medical treatment from December 1991 to December 
1993; records from the Louisville VAMC reflecting the 
veteran's treatment from June 1995 through January 2003; and 
examinations performed for the VA in June 1993, November and 
December 1996, June 2000, and June and July 2002; and the 
transcript of the veteran's hearing held at the RO in 
December 1999. 

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  In fact, it appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  In this regard, it should be noted 
that he has not identified any outstanding evidence (which 
has not been sought by the VA) which could be used to support 
the issue of entitlement to service connection for 
hypertension.  Accordingly, there is no need for further 
development of the evidence in order to meet the requirements 
of the VCAA.  

II.  The Facts and Analysis

The veteran seeks entitlement to service connection for 
hypertension.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Even if the disease at 
issue is initially diagnosed after the veteran's discharge 
from service, service connection may still be granted when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic conditions, such 
as hypertension, to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The veteran's service medical records are negative for any 
complaints or clinical findings of hypertension.  Indeed, 
during his March 1970 service entrance examination and during 
his redeployment examination in April 1991, he responded in 
the negative, when asked if he then had, or had ever had, 
high or low blood pressure.  His blood pressure readings were 
118/72 and 120/82, respectively.  

The initial manifestations of hypertension were not reported 
until the mid-1990's.  Single elevated blood pressure 
readings were reported during private medical treatment in 
November 1993 (150/90) and during VA outpatient treatment in 
June 1995 (142/96); however, the possibility of hypertension 
was not questioned until a VA general medical examination in 
November 1996.  Although the veteran demonstrated elevated 
blood pressure readings, he was on no medication; and the 
examiner stated that such readings were not diagnostic of 
hypertension.  It was recommended, however, that the veteran 
have follow-up treatment by his primary care physician.  
While the diagnosis of hypertension was not confirmed until 
1999, the most recent (July 2002) VA cardiovascular examiner 
stated that the onset of that disability had been in 
approximately 1996.  In any event, there is no evidence that 
the veteran's hypertension was first manifested during any 
period of service or during the first year after the 
veteran's discharge from service.  Accordingly, service 
connection is not warranted on a direct or presumptive basis.  

The primary thrust of the veteran's contentions is that his 
hypertension is the result of his service-connected PTSD.  
Service connection for PTSD was granted by the RO in a 
February 2003 rating decision.  

Service connection may be granted when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  In this 
regard, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) has stated that when a service-
connected disorder causes an increase in disability to a non-
service-connected condition, such an increase is to be 
treated as if service connected.  In such cases, the veteran 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995); see also, Boyer v. West, 12 Vet. App. 142, 144 
(1999).

During his hearing on appeal, the veteran testified that Dr. 
T., his treating psychiatrist at the VA, had told him that 
his hypertension was due to PTSD.  While medical records show 
that the veteran was seen by Dr. T. on many occasions, there 
is no recorded evidence that she ever considered the question 
of whether hypertension was in any way related to PTSD.  

In support of his theory of secondary service connection, the 
veteran has submitted copies of internet articles from the 
National Center for PTSD and from L. R. M., M.D.  The article 
from the National Center for PTSD suggests that trauma brings 
about neurochemical changes in the brain which may have 
biological effects on health, such as vulnerability to 
hypertension.  The article from Dr. M. was done at the behest 
of the Disabled American Veterans and consisted of a review 
of the medical literature to determine, in part, if there was 
a possible causal relationship between PTSD and the 
development of hypertension in war veterans.  Following his 
review, Dr. M. concluded that when taken together, the 
research articles he reviewed made a compelling case for the 
thesis that psychological factors play a causative role in 
the development of hypertension.  While such evidence 
suggests that the relationship between PTSD and hypertension 
is being studied, it by no means provides a definite nexus 
between the two.  Indeed, the evidence shows that such a 
relationship is no more than a thesis or possibility.  

During the veteran's hearing, his representative cited Wallin 
v. West, 11 Vet. App. 509 (1998) and Mattern v. West, 12 Vet. 
App. 222 (1999) in support of the proposition that generic 
information in a medical journal or treatise could provide 
evidence of a nexus between a particular disability and 
service or to a disability for which service connection had 
already been established.  As the representative 
acknowledged, however, in those cases, such a nexus was 
offered for the purpose showing that the claim was well-
grounded.  As noted above, the concept of well-groundedness 
was eliminated by the passage of the VCAA.  Moreover, in 
Mattern, the Court suggested that in addition to the generic 
evidence, there had to be an opinion by a medical 
professional that under the facts of a specific case, there 
was at least a plausible basis for causality.  

Not only is there no medical opinion on the specific facts of 
this case regarding causality between veteran's PTSD and 
hypertension, a recent (July 2002) VA examiner concluded that 
the veteran's hypertension was unrelated to his military 
service or PTSD.  That conclusion was based on a review of 
the veteran's claims file, the history reported by the 
veteran, and the results of a physical examination.  
Moreover, the examiner noted that the veteran had multiple 
risk factors which would make him vulnerable to the 
development of hypertension.  

The only other support for the veteran's theory of secondary 
service connection comes from the veteran.  As a layman, 
however, he is not qualified to render opinions which require 
medical expertise, such as the diagnosis or cause of a 
particular disability.  38 C.F.R. § 3.159(a)(2); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, 
without more, his opinion cannot be considered competent 
evidence to support a grant of service connection.  
Accordingly, service connection for hypertension on a 
secondary basis is not warranted.  

In arriving at the foregoing decisions, the Board has 
considered the representative's request for an opinion by an 
independent medical expert to determine if there is a 
relationship between the veteran's service-connected PTSD and 
his hypertension.  When, in the judgment of the Board, an 
expert medical opinion, in addition to that available within 
the VA, is warranted by the medical complexity or controversy 
involved in an appeal case, the Board may secure an advisory 
medical opinion for one or more independent medical experts 
who are not employees of the VA.  38 U.S.C.A. § 7109; 38 
C.F.R. § 20.901.  In this case, however, neither the veteran 
nor his representative has provided a material basis to 
obtain an independent medical expert opinion.  They have not 
identified those aspects of the case which involve medical 
complexity or controversy, nor have they provided an 
explanation as to why a medical expert not employed by VA 
would provide a medical opinion superior to those of the VA 
examiners and health care providers.  The representative 
asserts that the VA examiner falsely stated that hypertension 
was not considered to be caused by anxiety or depression or 
psychological conditions such as PTSD.  While he notes that 
such question is being studied, he does not present evidence 
specific to the veteran's case which can refute the VA 
examiner's statement.  Accordingly, the request for the 
opinion of an independent medical expert is denied. 


ORDER

Entitlement to service connection for hypertension is denied.



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



